—Appeal from a judgment of the Supreme Court (Lewis, J.), entered December 14, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which, inter alia, denied petitioner’s request for back pay.
Petitioner, an inmate, filed a grievance complaint requesting a raise and back pay for his prison job in the facility’s law library, contending that his high school education merited a higher rate of pay. Petitioner’s graduate equivalency diploma was subsequently verified and petitioner was instructed to resubmit his grievance for the pay raise; however, petitioner’s request for back pay was denied. Petitioner commenced this CPLR article 78 proceeding to annul that determination, and Supreme Court dismissed the petition. We affirm. Petitioner had the burden to establish his qualification to receive the higher rate of pay. Consequently, we find that the determination that petitioner was not entitled to back pay for the period during which he had failed to establish his educational qualifications was not arbitrary or capricious.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.